Exhibit 10.1
 
ACTINIUM PHARMACEUTICALS, INC.
2013 STOCK PLAN
 
1.           Purposes of the Plan.  The purposes of this 2013 Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company’s business.  Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder.  Stock purchase rights may also be granted
under the Plan.
 
2.           Definitions.  As used herein, the following definitions shall
apply:
 
(a)           “Administrator” means the Board or its Committee appointed
pursuant to Section 4 of the Plan.
 
(b)           “Affiliate” means an entity other than a Subsidiary (as defined
below) which, together with the Company, is under common control of a third
person or entity.
 
(c)           “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal laws and other applicable
state laws, the Code and regulations thereunder, any Stock Exchange rules or
regulations and the applicable laws of any other country or jurisdiction where
Options or Stock Purchase Rights are granted under the Plan, as such laws,
rules, regulations and requirements shall be in place from time to time.
 
(d)           “Board” means the Board of Directors of the Company.
 
(e)           “Change of Control”  means a sale of all or substantially all of
the Company’s assets, or any merger, consolidation or other transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of capital
stock of the Company outstanding immediately prior to such transaction continue
to hold (either by the voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity) a majority of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction.
 
(f)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)           “Committee” means one or more committees or subcommittees of the
Board appointed by the Board to administer the Plan in accordance with Section 4
below.
 
(h)           “Common Stock” means the Common Stock of the Company.
 
(i)            “Company” means Actinium Pharmaceuticals, Inc.., a Delaware
corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)            “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent, Subsidiary or Affiliate to render services
and is compensated for such services, and any director of the Company whether
compensated for such services or not.
 
(k)           “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant.  Continuous Service
Status as an Employee or Consultant shall not be considered interrupted in the
case of:  (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors.  A change in status
from an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service.
 
(l)            “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation or other capital
reorganization or transaction of the Company with or into another corporation,
entity or person, and includes a Change of Control.
 
(m)           “Director” means a member of the Board.
 
(n)           “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws.  The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.
 
(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(p)           “Fair Market Value” means, as of any date, the fair market value
of the Common Stock, as determined by the Administrator in good faith on such
basis as it deems appropriate and applied consistently with respect to
Participants.  Whenever possible, the determination of Fair Market Value shall
be based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.
 
(q)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
 
(r)            “Listed Security” means any security of the Company that is
listed or approved for listing on a national securities exchange or designated
or approved for designation as a national market system security on an
interdealer quotation system by the National Association of Securities Dealers,
Inc.
 
(s)           “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer).  Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(t)            “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable Option
Agreement.
 
(u)           “Option” means a stock option granted pursuant to the Plan.
 
(v)           “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
 
(w)           “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price or are amended to decrease the exercise price as a result of a
decline in the Fair Market Value of the Common Stock.
 
(x)            “Optioned Stock” means the Common Stock subject to an Option.
 
(y)           “Optionee” means an Employee, Director or Consultant who receives
an Option.
 
(z)            “Parent” means a “parent corporation,”, whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
 
(aa)          “Participant” means any holder of one or more Options or Stock
Purchase Rights, or the Shares issuable or issued upon exercise of such awards,
under the Plan.
 
(bb)         “Plan” means this 2013 Stock Plan.
 
(cc)          “Reporting Person” means an officer, Director, or greater than ten
percent stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.
 
(dd)         “Restricted Stock” means Shares of Common Stock acquired pursuant
to a grant of a Stock Purchase Right under Section 11 below.
 
(ee)         “Restricted Stock Purchase Agreement” means a written document, the
form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of a Stock Purchase Right granted under the Plan and
includes any documents attached to such agreement.
 
(ff)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.
 
 
 

--------------------------------------------------------------------------------

 
 
(gg)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
 
(hh)         “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.
 
(ii)            “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 below.
 
(jj)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.
 
(kk)          “Ten Percent Holder” means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.
 
3.           Stock Subject to the Plan.  Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares that may be sold under the
Plan is 2,750,000 Shares of Common Stock.  The Shares may be authorized, but
unissued, or reacquired Common Stock.  If an award should expire or become
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan.  In addition, any Shares of Common
Stock which are retained by the Company upon exercise of an award in order to
satisfy the exercise or purchase price for such award or any withholding taxes
due with respect to such exercise or purchase shall be treated as not issued and
shall continue to be available under the Plan.  Shares issued under the Plan and
later repurchased by the Company pursuant to any repurchase right which the
Company may have shall not be available for future grant under the Plan.
 
4.           Administration of the Plan.
 
(a)           General.  The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board.  The Plan may
be administered by different administrative bodies with respect to different
classes of Participants and, if permitted by the Applicable Laws, the Board may
authorize one or more officers to make awards under the Plan.
 
(b)           Committee Composition.  If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board.  From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Powers of the Administrator.  Subject to the provisions of the
Plan and in the case of a Committee, the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i)       to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(p) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;
 
(ii)      to select the Employees, Directors and Consultants to whom Plan awards
may from time to time be granted;
 
(iii)     to determine whether and to what extent Plan awards are granted;
 
(iv)     to determine the number of Shares of Common Stock to be covered by each
award granted;
 
(v)      to approve the form(s) of agreement(s) used under the Plan;
 
(vi)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder, which terms and conditions include
but are not limited to the exercise or purchase price, the time or times when
awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, any pro-rata
adjustment to vesting as a result of a Participant’s transitioning from full- to
part-time services (or vice versa), and any restriction or limitation regarding
any Option, Optioned Stock, Stock Purchase Right or Restricted Stock, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;
 
(vii)    to determine whether and under what circumstances an Option may be
settled in cash under Section 10(c) instead of Common Stock;
 
(viii)   to implement an Option Exchange Program on such terms and conditions as
the Administrator in its discretion deems appropriate, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Optionee shall be made without the prior written consent of
the Optionee;
 
(ix)     to adjust the vesting of an Option held by an Employee, Director or
Consultant as a result of a change in the terms or conditions under which such
person is providing services to the Company;
 
(x)      to construe and interpret the terms of the Plan and awards granted
under the Plan, which constructions, interpretations and decisions shall be
final and binding on all Participants; and
 
(xi)      in order to fulfill the purposes of the Plan and without amending the
Plan, to modify grants of Options or Stock Purchase Rights to Participants who
are foreign nationals or employed outside of the United States in order to
recognize differences in local law, tax policies or customs.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Eligibility.
 
(a)           Recipients of Grants.  Nonstatutory Stock Options and Stock
Purchase Rights may be granted to Employees, Directors and
Consultants.  Incentive Stock Options may be granted only to Employees, provided
that Employees of Affiliates shall not be eligible to receive Incentive Stock
Options.
 
(b)           Type of Option.  Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
 
(c)           ISO $100,000 Limitation. Notwithstanding any designation under
Section 5(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 5(c), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares subject to
an Incentive Stock Option shall be determined as of the date of the grant of
such Option.
 
(d)           No Employment Rights.  The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant’s right or the Company’s right to terminate his or her
employment or consulting relationship at any time or any reason.
 
6.           Term of Plan.  The Plan shall become effective upon its adoption by
the Board of Directors.  It shall continue in effect for a term of ten (10)
years unless sooner terminated under Section 16 of the Plan.
 
7.           Term of Option.  The term of each Option shall be the term stated
in the Option Agreement; provided that the term shall be no more than ten years
from the date of grant thereof or such shorter term as may be provided in the
Option Agreement and provided further that, in the case of an Incentive Stock
Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be five years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.
 
8.           [Reserved.]
 
9.           Option Exercise Price and Consideration.
 
(a)           Exercise Price.  The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:
 
(i)           In the case of an Incentive Stock Option
 
(A)           granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant; or
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           granted to any other Employee, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
 
(ii)           In the case of a Nonstatutory Stock Option, the per share
Exercise Price shall be such price as determined by the Administrator provided
that for any Nonstatutory Stock Option granted on any date on which the Common
Stock is a Listed Security to an eligible person who is, at the time of the
grant of such Option, a Named Executive of the Company, the per share Exercise
Price shall be no less than 100% of the Fair Market Value on the date of grant
if such Option is intended to qualify as performance-based compensation under
Section 162(m) of the Code.
 
(iii)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a Corporate
Transaction.
 
(b)           Permissible Consideration.  The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
(1) cash; (2) check; (3) delivery of Optionee’s promissory note with such
recourse, interest, security and redemption provisions as the Administrator
determines to be appropriate (subject to applicable provisions of Delaware law);
(4) cancellation of indebtedness; (5) other Shares that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which the Option is exercised, provided that in the case of Shares acquired,
directly or indirectly, from the Company, such Shares must have been owned by
the Optionee for more than six months on the date of surrender (or such other
period as may be required to avoid the Company’s incurring an adverse accounting
charge); (6) delivery of a properly executed exercise notice together with such
other documentation as the Administrator and a securities broker approved by the
Company shall require to effect exercise of the Option and prompt delivery to
the Company of the sale or loan proceeds required to pay the exercise price and
any applicable withholding taxes; or (7) any combination of the foregoing
methods of payment.  In making its determination as to the type of consideration
to accept, the Administrator shall consider if acceptance of such consideration
may be reasonably expected to benefit the Company and the Administrator may, in
its sole discretion, refuse to accept a particular form of consideration at the
time of any Option exercise.
 
10.           Exercise of Option.
 
(a)           General.
 
(i)            Exercisability.  Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator, consistent with the term of the Plan and reflected in the Option
Agreement, including vesting requirements and/or performance criteria with
respect to the Company and/or the Optionee.  The Administrator shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided however that in the
absence of such determination, vesting of Options shall be tolled during any
such leave (unless otherwise required by the Applicable Laws.  In the event of
military leave, vesting shall toll during any unpaid portion of such leave,
provided that upon a Participant’s return from military leave he or she will be
given vesting credit with respect to awards to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to the leave.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Minimum Exercise Requirements.  An Option may not be exercised
for a fraction of a Share.  The Administrator may require that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent an Optionee from exercising the full number of Shares as to which
the Option is then exercisable.
 
(iii)           Procedures for and Results of Exercise.  An Option shall be
deemed exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised.  Full payment may, as authorized
by the Administrator, consist of any consideration and method of payment
allowable under Section 9(b) of the Plan, provided that the Administrator may,
in its sole discretion, refuse to accept any form of consideration at the time
of any Option exercise.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(iv)           Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 of the Plan.
 
(b)           Termination of Employment or Consulting Relationship.  Except as
otherwise set forth in this Section 10(b), the Administrator shall establish and
set forth in the applicable Option Agreement the terms and conditions upon which
an Option shall remain exercisable, if at all, following termination of an
Optionee’s Continuous Service Status, which provisions may be waived or modified
by the Administrator at any time in the Administrator’s sole discretion.  Unless
otherwise provided in the Option Agreement, to the extent that the Optionee is
not vested in the Optioned Stock on the date of termination of his or her
Continuous Service Status, or if the Optionee (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified in the Option Agreement or below (as applicable), the
Option shall terminate and the Optioned Stock underlying the unexercised portion
of the Option shall revert to the Plan.  In no event may any Option be exercised
after the expiration of the Option term as set forth in the Option Agreement
(and subject to Section 7).
 
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)            Termination other than Upon Disability or Death.  In the event of
termination of an Optionee’s Continuous Service Status, such Optionee may
exercise an Option for 30 days following such termination to the extent the
Optionee was vested in the Optioned Stock as of the date of such
termination.  No termination shall be deemed to occur and this Section 10(b)(i)
shall not apply if (A) the Optionee is a Consultant who becomes an Employee, or
(B) the Optionee is an Employee who becomes a Consultant.
 
(ii)           Disability of Optionee.  In the event of termination of an
Optionee’s Continuous Service Status as a result of his or her disability
(including a disability within the meaning of Section 22(e)(3) of the Code),
such Optionee may exercise an Option at any time within twelve months following
such termination to the extent the Optionee was vested in the Optioned Stock as
of the date of such termination.
 
(iii)           Death of Optionee.  In the event of the death of an Optionee
during the period of Continuous Service Status since the date of grant of the
Option, or within thirty days following termination of Optionee’s Continuous
Service, the Option may be exercised by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance at any time
within twelve months following the date of death, but only to the extent the
Optionee was vested in the Optioned Stock as of the date of death or, if
earlier, the date the Optionee’s Continuous Service Status terminated.
 
(c)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
 
11.           Stock Purchase Rights.
 
(a)           Rights to Purchase.  When the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The offer to purchase Shares subject to Stock Purchase Rights shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
 
(b)           Repurchase Option.
 
(i)           General. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or disability).  The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original purchase price paid by the purchaser and may be
paid by cancellation of any indebtedness of the purchaser to the Company. The
repurchase option shall lapse at such rate as the Administrator may determine.
 
(c)           Other Provisions.  The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.  In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Rights as a Stockholder.  Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
 
12.           Taxes.
 
(a)           As a condition of the exercise of an Option or Stock Purchase
Right granted under the Plan, the Participant (or in the case of the
Participant’s death, the person exercising the Option or Stock Purchase Right)
shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with the exercise of the Option or
Stock Purchase Right and the issuance of Shares.  The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied.  If the Administrator allows the withholding or surrender of Shares
to satisfy a Participant’s tax withholding obligations under this Section 12
(whether pursuant to Section 12(c), (d) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.
 
(b)           In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option or Stock Purchase Right.
 
(c)           This Section 12(c) shall apply only after the date, if any, upon
which the Common Stock becomes a Listed Security.  In the case of Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Option or Stock Purchase Right that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld.  For purposes of this Section 12,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined under the
Applicable Laws (the “Tax Date”).
 
(d)           If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option or Stock Purchase Right by surrendering to the Company Shares that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld.  In the case of shares previously acquired from
the Company that are surrendered under this Section 12(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 12(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the
Administrator.  Any election by a Participant under Section 12(d) above must be
made on or prior to the applicable Tax Date.
 
(f)           In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.
 
13.           Non-Transferability of Options and Stock Purchase Rights.
 
(a)           General.  Except as set forth in this Section 13, Options and
Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution.  The designation of a beneficiary by an Optionee will
not constitute a transfer.  An Option or Stock Purchase Right may be exercised,
during the lifetime of the holder of an Option or Stock Purchase Right, only by
such holder or a transferee permitted by this Section 13.
 
(b)           Limited Transferability Rights.  Notwithstanding anything else in
this Section 13, prior to the date, if any, on which the Common Stock becomes a
Listed Security, the Administrator may in its discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to “Immediate Family” (as defined
below), on such terms and conditions as the Administrator deems
appropriate.  Following the date, if any, on which the Common Stock becomes a
Listed Security, the Administrator may in its discretion grant transferable
Nonstatutory Stock Options pursuant to Option Agreements specifying the manner
in which such Nonstatutory Stock Options are transferable.  “Immediate Family”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.


14.           Adjustments Upon Changes in Capitalization, Merger or Certain
Other Transactions.
 
(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, the number of Shares set forth
in Sections 3 and 8 above and the number of Shares of Common Stock that have
been authorized for issuance under the Plan but as to which no Options or Stock
Purchase Rights have yet been granted or that have been returned to the Plan
upon cancellation or expiration of an Option or Stock Purchase Right, as well as
the price per Share of Common Stock covered by each such outstanding Option or
Stock Purchase Right, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination, recapitalization or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Option
or Stock Purchase Right.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Dissolution or Liquidation.  In the event of the dissolution or
liquidation of the Company, each Option and Stock Purchase Right will terminate
immediately prior to the consummation of such action, unless otherwise
determined by the Administrator.
 
(c)           Corporate Transaction.  In the event of a Corporate Transaction,
each outstanding Option or Stock Purchase Right shall be assumed or an
equivalent option or right shall be substituted by such successor corporation or
a parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
award or to substitute an equivalent option or right, in which case such Option
or Stock Purchase Right shall terminate upon the consummation of the
transaction.
 
For purposes of this Section 14(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as provided for in this Section 14); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.
 
(d)           Certain Distributions.  In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.


15.           Time of Granting Options and Stock Purchase Rights.  The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator,
provided that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee’s employment relationship with the Company.  Notice of the
determination shall be given to each Employee, Director or Consultant to whom an
Option or Stock Purchase Right is so granted within a reasonable time after the
date of such grant.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           Amendment and Termination of the Plan.
 
(a)           Authority to Amend or Terminate.  The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than an adjustment pursuant to Section 14 above) shall
be made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent.  In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
 
(b)           Effect of Amendment or Termination.  No amendment or termination
of the Plan shall materially and adversely affect Options or Stock Purchase
Rights already granted, unless mutually agreed otherwise between the Optionee or
holder of the Stock Purchase Rights and the Administrator, which agreement must
be in writing and signed by the Optionee or holder and the Company.
 
17.           Conditions Upon Issuance of Shares.  Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Shares under the Plan unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel.  As a condition to the
exercise of an Option or Stock Purchase Right, the Company may require the
person exercising the award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by law.
 
18.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.           Agreements.  Options and Stock Purchase Rights shall be evidenced
by Option Agreements and Restricted Stock Purchase Agreements, respectively, in
such form(s) as the Administrator shall from time to time approve.
 
20.           Stockholder Approval.  If required by the Applicable Laws,
continuance of the Plan shall be subject to approval by the stockholders of the
Company within twelve (12) months before or after the date the Plan is
adopted.  Such stockholder approval shall be obtained in the manner and to the
degree required under the Applicable Laws.
 
21.           Information and Documents to Optionees and Purchasers.  Prior to
the date, if any, upon which the Common Stock becomes a Listed Security and if
required by the Applicable Laws, the Company shall provide financial statements
at least annually to each Optionee and to each individual who acquired Shares
pursuant to the Plan, during the period such Optionee or purchaser has one or
more Options or Stock Purchase Rights outstanding, and in the case of an
individual who acquired Shares pursuant to the Plan, during the period such
individual owns such Shares.  The Company shall not be required to provide such
information if the issuance of Options or Stock Purchase Rights under the Plan
is limited to key employees whose duties in connection with the Company assure
their access to equivalent information.
 
22.           Awards Granted to California Residents.  Prior to the date, if
any, upon which the Common Stock becomes a Listed Security, Options or Stock
Purchase Rights granted under the Plan to persons resident in California shall
be subject to the provisions set forth in Attachment A hereto.  To the extent
the provisions of the Plan conflict with the provisions set forth on
Attachment A, the provisions on Attachment A shall govern the terms of such
Options.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment A
Provisions Applicable to Award Recipients
Resident in California


Until such time as any security of the Company becomes a Listed Security and if
required by Applicable Laws, the following additional terms shall apply to
Options and Stock Purchase Rights, and Shares issued upon exercise of such
awards, granted under the 2002 Stock Plan (the “Plan”) to persons resident in
California as of the grant date of any such award (each such person, a
“California Recipient”):
 
1.           In the case of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, that is granted to a California Recipient who, at the
time of the grant of such Option, owns stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value on the grant date.
 
2.           In the case of a Nonqualified Stock Option that is granted to any
other California Recipient, the per Share exercise price shall be no less than
85% of the Fair Market Value per Share on the grant date.
 
3.           In the case of a Stock Purchase Right granted to a California
Recipient, the purchase price applicable to stock purchased under such Stock
Award shall not be less than 85% of the Fair Market Value of the Shares as of
the Grant Date, or, in the case of a person owning stock representing more than
10% of the total combined voting power of all classes of stock of the Company or
any Parent or Subsidiary, the price shall not be less than 100% of the Fair
Market Value of the Shares as of the grant date.
 
4.           With respect to an Option or Stock Purchase Right issued to any
California Recipient who is not an Officer, Director or Consultant, such Option
or Stock Purchase Right shall become exercisable, or any repurchase option in
favor of the Company shall lapse, at the rate of at least 20% per year over five
years from the grant date.
 
5.           The following rules shall apply to an Option issued to any
California Recipient or to stock issued to a California Recipient upon exercise
of a Stock Purchase Right, in the event of termination of the California
Recipient’s employment or services with the Company:
 
(a)           If such termination was for reasons other than death or
disability, the California Recipient shall have at least 30 days after the
Termination Date (but in no event later than the expiration of the term of such
Option established by the Plan Administrator as of the grant date) to exercise
such Option to the extent the California Recipient was vested in the Optioned
Stock as of the Termination Date.
 
(b)           If such termination was on account of the death or disability of
the California Recipient, the holder of the Option may, but only within six
months from the Termination Date (but in no event later than the expiration date
of the term of such Option established by the Plan Administrator as of the grant
date), exercise the Option to the extent the California Recipient was vested in
the Optioned Stock as of the Termination Date. To the extent that the California
Recipient was not vested in the Optioned Stock as of the Termination Date, or if
the holder does not exercise such Option to the extent so entitled within six
months from the Termination Date, the Option shall terminate and the Common
Stock underlying the unexercised portion of the Option shall revert to the Plan.
 
5.           The Company shall provide financial statements at least annually to
each California Recipient during the period such person has one or more Options
or Stock Awards outstanding, and in the case of an individual who acquired
Shares pursuant to the Plan, during the period such individual owns such
Shares.  The Company shall not be required to provide such information if the
issuance of awards under the Plan is limited to key employees whose duties in
connection with the Company assure their access to equivalent information.
 
6.           Unless defined below or otherwise in this Attachment, Capitalized
terms shall have the meanings set forth in the Plan.  For purposes of this
Attachment, “Officer” means a person who is an officer of the Company within the
meaning of Section 16(a) of the Exchange Act and the rules and regulations
promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit D to Minutes of API Board of Directors Meeting of ________, 2013




ACTINIUM PHARMACEUTICALS, INC.


2013 STOCK PLAN


NOTICE OF STOCK OPTION GRANT




«Optionee»


You have been granted an option to purchase Common Stock of Actinium
Pharmaceuticals, Inc. (the “Company”) as follows:
 

Board Approval Date:    «BoardApprovalDate»       Date of Grant (Later of Board
Approval Date or Commencement of Employment/Consulting):     «GrantDate»      
Exercise Price per Share:     $«ExercisePrice»       Total Number of Shares
Granted:     «NoofShares»       Total Exercise Price:   $«TotalExercisePrice»  
    Type of Option:    «NoSharesISO» Shares Incentive Stock Option          
«NoSharesNSO» Shares Nonstatutory Stock Option       Expiration Date:   
«Term»/«ExpirationDate»       Vesting Commencement Date:   
«VestingCommencementDate»       Vesting/Exercise Schedule:   So long as your
full time employment or consulting relationship with the Company continues, the
Shares underlying this Option shall vest and become exercisable in accordance
with the following schedule: ___________ of the Shares subject to the Option
shall vest and become exercisable on the ________ month anniversary of the
Vesting Commencement Date and _______ of the total number of Shares subject to
the Option shall vest and become exercisable each month thereafter.      
Termination Period:   This Option may be exercised for ___ days after
termination of employment or consulting relationship except as set out in
Section 5 of the Stock Option Agreement (but in no event later than the
Expiration Date).  Optionee is responsible for keeping track of these exercise
periods following termination for any reason of his or her service relationship
with the Company.  The Company will not provide further notice of such periods.
      Transferability:   This Option may not be transferred.

 
 
 

--------------------------------------------------------------------------------

 
                                                      
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Actinium Pharmaceuticals, Inc. 2013 Stock Plan and
the Stock Option Agreement, both of which are attached and made a part of this
document.
 
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.
 

   
ACTINIUM PHARMACEUTICALS, INC.
               
By:
/s/     «Optionee»    Name         Title:              

 
 
 

--------------------------------------------------------------------------------

 


ACTINIUM PHARMACEUTICALS, INC.


2013 STOCK PLAN


STOCK OPTION AGREEMENT




1.           Grant of Option.  Actinium Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby grants to «Optionee» (“Optionee”), an option
(the “Option”) to purchase the total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at the
exercise price per Share set forth in the Notice (the “Exercise Price”) subject
to the terms, definitions and provisions of the Actinium Pharmaceuticals, Inc.
2013 Stock Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Plan.
 
2.           Designation of Option.  This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent the Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.
 
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 10 of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.
 
(iii)           In no event may this Option be exercised after the Expiration
Date of the Option as set forth in the Notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Method of Exercise.
 
(i)           This Option shall be exercisable by execution and delivery of the
Exercise Notice and Restricted Stock Purchase Agreement attached hereto as
Exhibit A (the “Exercise Agreement”) or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.
 
(ii)           As a condition to the exercise of this Option and as further set
forth in Section 12 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the vesting or exercise of the Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of the Option unless such
issuance or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board.  As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
 
(c)           Voting Agreement.  Upon exercise of the Option, Optionee shall
enter into a voting agreement providing that Otionee will grant a revocable
proxy to management of the Company to vote the Otionee’s Option Shares for all
purposes, in form and substance satisfactory to the Company.
 
4.             Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of
Optionee:
 
(a)           cash or check;
 
(b)           prior to the date, if any, upon which the Common Stock becomes a
Listed Security, by surrender of other shares of Common Stock of the Company
that have an aggregate Fair Market Value on the date of surrender equal to the
Exercise Price of the Shares as to which the Option is being exercised.  In the
case of shares acquired directly or indirectly from the Company, such shares
must have been owned by Optionee for more than six (6) months on the date of
surrender (or such other period of time as is necessary to avoid the Company’s
incurring adverse accounting charges); or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           following the date, if any, upon which the Common Stock is a
Listed Security, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company to deliver promptly
to the Company the amount of sale or loan proceeds required to pay the exercise
price.
 
5.           Termination of Relationship.  Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the Option only as set forth in the Notice and this
Section 5.  To the extent that Optionee is not vested in the Optioned Stock as
of the Termination Date, or if Optionee (or other person entitled to exercise
the Option) does not exercise this Option within the Termination Period set
forth in the Notice or the termination periods set forth below, the Option shall
terminate in its entirety.  In no event, may any Option be exercised after the
Expiration Date of the Option as set forth in the Notice.
 
(a)           Termination.  In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death,
Optionee may, to the extent Optionee is vested in the Optioned Stock as of the
Termination Date, exercise this Option during the Termination Period set forth
in the Notice.
 
(b)           Other Terminations.  In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
 
(i)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, to the extent Optionee was vested in the Optioned
Stock as of such Termination Date, exercise this Option at any time within six
months from the Termination Date.
 
(ii)           Death of Optionee.  In the event of the death of Optionee (A)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (B) within thirty (30) days after Optionee’s Termination Date, to
the extent Optionee was vested in the Optioned Stock as of the Termination Date,
the Option may be exercised at any time within six months following the date of
death by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance.
 
6.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her.  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
 
7.           Tax Consequences.  Below is a brief summary as of the date of this
Option of certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of
Grant.  THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Incentive Stock Option.
 
(i)           Tax Treatment upon Exercise and Sale of Shares.  If this Option
qualifies as an Incentive Stock Option, there will be no regular federal income
tax liability upon the exercise of the Option, although the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price will be treated as an adjustment to the alternative minimum tax for
federal tax purposes and may subject Optionee to the alternative minimum tax in
the year of exercise.  If Shares issued upon exercise of an Incentive Stock
Option are held for at least one year after exercise and are disposed of at
least two years after the Option grant date, any gain realized on disposition of
the Shares will also be treated as long-term capital gain for federal income tax
purposes.  If Shares issued upon exercise of an Incentive Stock Option are
disposed of within such one-year period or within two years after the Option
grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the fair market
value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.
 
(ii)           Notice of Disqualifying Dispositions.  With respect to any Shares
issued upon exercise of an Incentive Stock Option, if Optionee sells or
otherwise disposes of such Shares on or before the later of (i) the date two
years after the Option grant date, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition.  Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.
 
(b)           Nonstatutory Stock Option.  If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal (and state) income tax
liability upon the exercise of the Option. Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the fair market value of the Shares on the date of exercise
over the Exercise Price.  If Optionee is an Employee, the Company will be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  If Shares issued upon exercise of
a Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.
 
8.           Lock-Up Agreement.  In connection with the initial public offering
of the Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Option.  In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.  The Option, including the Plan, constitutes the entire agreement
between Optionee and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.
 




[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 

«Optionee»     ACTINIUM PHARMACEUTICALS, INC.            
 
 
By:
/s/        Name:       
Dated:   _______________________________________________________   Title:      

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


ACTINIUM PHARMACEUTICALS, INC.
 
2013 STOCK PLAN
 
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
 


This Agreement (“Agreement”) is made as of _______________, by and between
Actinium Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
«Optionee» (“Purchaser”).  To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Company’s 2013 Stock Plan.
 
1.           Exercise of Option.  Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase «NoofShares»
shares of the Common Stock (the “Shares”) of the Company under and pursuant to
the Company’s 2013 Stock Plan (the “Plan”) and the Stock Option Agreement
granted «GrantDate» (the “Option Agreement”).  The purchase price for the Shares
shall be $«ExercisePrice» per Share for a total purchase price of
$__________.  The term “Shares” refers to the purchased Shares and all
securities received in replacement of the Shares or as stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.
 
2.           Time and Place of Exercise. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement in accordance
with the provisions of Section 3(b) of the Option Agreement.  On such date, the
Company will deliver to Purchaser a certificate representing the Shares to be
purchased by Purchaser (which shall be issued in Purchaser’s name) against
payment of the exercise price therefor by Purchaser by (a) check made payable to
the Company, (b) cancellation of indebtedness of the Company to Purchaser, (c)
delivery of shares of the Common Stock of the Company in accordance with Section
4 of the Option Agreement, or (d) by a combination of the foregoing.
 
3.           Limitations on Transfer.  In addition to any other limitation on
transfer created by applicable securities laws, Purchaser shall not assign,
encumber or dispose of any interest in the Shares except in compliance with the
provisions below and applicable securities laws.
 
(a)           Right of First Refusal.  Before any Shares held by Purchaser or
any transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).
 
(i)           Notice of Proposed Transfer.  The Holder of the Shares shall
deliver to the Company a written notice (the “Notice”) stating:  (i) the
Holder’s bona fide intention to sell or otherwise transfer such Shares; (ii) the
name of each proposed purchaser or other transferee (“Proposed Transferee”);
(iii) the number of Shares to be transferred to each Proposed Transferee; and
(iv) the terms and conditions of each proposed sale or transfer.  The Holder
shall offer the Shares at the same price (the “Offered Price”) and upon the same
terms (or terms as similar as reasonably possible) to the Company or its
assignee(s).
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Exercise of Right of First Refusal.  At any time within thirty
(30) days after receipt of the Notice, the Company and/or its assignee(s) may,
by giving written notice to the Holder, elect to purchase all, but not less than
all, of the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with
subsection (iii) below.
 
(iii)           Purchase Price.  The purchase price (“Purchase Price”) for the
Shares purchased by the Company or its assignee(s) under this Section 3(a) shall
be the Offered Price.  If the Offered Price includes consideration other than
cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board of Directors of the Company in good faith.
 
(iv)           Payment.  Payment of the Purchase Price shall be made, at the
option of the Company or its assignee(s), in cash (by check), by cancellation of
all or a portion of any outstanding indebtedness, or by any combination thereof
within 30 days after receipt of the Notice or in the manner and at the times set
forth in the Notice.
 
(v)           Holder’s Right to Transfer.  If all of the Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section 3(a), then the Holder
may sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within 60 days after the date of the Notice and provided further
that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee.  If the Shares described in the Notice are
not transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
 
(vi)           Exception for Certain Family Transfers.  Anything to the contrary
contained in this Section 3(a) notwithstanding, the transfer of any or all of
the Shares during Purchaser’s lifetime or on Purchaser’s death by will or
intestacy to Purchaser’s Immediate Family or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this Section
3(a).  “Immediate Family” as used herein shall mean spouse, lineal descendant or
antecedent, father, mother, brother or sister.  In such case, the transferee or
other recipient shall receive and hold the Shares so transferred subject to the
provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Involuntary Transfer.
 
(i)           Company’s Right to Purchase upon Involuntary Transfer.  In the
event, at any time after the date of this Agreement, of any transfer by
operation of law or other involuntary transfer (including death or divorce, but
excluding a transfer to Immediate Family as set forth in Section 3(a)(vi) above)
of all or a portion of the Shares by the record holder thereof, the Company
shall have an option to purchase all of the Shares transferred at the greater of
the purchase price paid by Purchaser pursuant to this Agreement or the Fair
Market Value of the Shares on the date of transfer.  Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer.  The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.
 
(ii)           Price for Involuntary Transfer.  With respect to any stock to be
transferred pursuant to Section 3(b)(i), the price per Share shall be a price
set by the Board of Directors of the Company that will reflect the current value
of the stock in terms of present earnings and future prospects of the
Company.  The Company shall notify Purchaser or his or her executor of the price
so determined within thirty (30) days after receipt by it of written notice of
the transfer or proposed transfer of Shares.  However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.
 
(c)           Assignment.  The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any shareholder or shareholders of
the Company or other persons or organizations.
 
(e)           Restrictions Binding on Transferees.  All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement.  Any sale or transfer of the Company’s Shares
shall be void unless the provisions of this Agreement are satisfied.
 
(f)           Termination of Rights.  The right of first refusal granted the
Company by Section 3(a) above and the option to repurchase the Shares in the
event of an involuntary transfer granted the Company by Section 3(b) above shall
terminate upon the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Securities Act”).  Upon termination of the right of first refusal
described in Section 3(a) above, a new certificate or certificates representing
the Shares not repurchased shall be issued, on request, without the legend
referred to in Section 5(a)(ii) herein and delivered to Purchaser.
 
4.           Investment and Taxation Representations.  In connection with the
purchase of the Shares, Purchaser represents to the Company the following:
 
(a)           Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.  Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law.  Purchaser does not have any present intention to transfer the Shares
to any person or entity.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Purchaser understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.
 
(c)           Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities.  Purchaser understands that the certificate(s)
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel for the Company.
 
(d)           Purchaser is familiar with the provisions of Rules 144 and 701,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer of the securities (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain
conditions.  Purchaser understands that the Company provides no assurances as to
whether he or she will be able to resell any or all of the Shares pursuant to
Rule 144 or Rule 701, which rules require, among other things, that the Company
be subject to the reporting requirements of the Securities Exchange Act of 1934,
as amended, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions.  Notwithstanding this paragraph (d),
Purchaser acknowledges and agrees to the restrictions set forth in paragraph (e)
below.
 
(e)           Purchaser further understands that in the event all of the
applicable requirements of Rule 144 or 701 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.
 
(f)           Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends.  The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws):
 
 
(i)
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933 OR APPLICABLE STATE SECURITIES LAWS.

 
 
(ii)
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 
(b)           Stop-Transfer Notices.  Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
 
6.           No Employment Rights.  Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a parent or
subsidiary of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.
 
7.           Lock-Up Agreement.  In connection with the initial public offering
of the Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State
of Delaware, without giving effect to principles of conflicts of law.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(d)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
(f)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(g)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.
 
(h)           California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Exercise Notice and Restricted Stock Purchase
Agreement as of the date first set forth above.
 
 

 
COMPANY:
          ACTINIUM PHARMACEUTICALS, INC.            
 
By:
  /s/      Name:          Title:       

 
 

 
PURCHASER:
          «Optionee»                 (Signature)           Address:             
   

                                                            




I, ______________________, spouse of «Optionee», have read and hereby approve
the foregoing Agreement.  In consideration of the Company’s granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be irrevocably bound by the Agreement and further agree that any community
property or other such interest shall hereby by similarly bound by the
Agreement.  I hereby appoint my spouse as my attorney-in-fact with respect to
any amendment or exercise of any rights under the Agreement.
 
 

        Spouse of «Optionee»  

 


 
 
 
 

--------------------------------------------------------------------------------

 
 
RECEIPT
 


The undersigned hereby acknowledges receipt of Certificate No. _____ for
__________ shares of Common Stock of Actinium Pharmaceuticals, Inc.




 

Dated:               «Optionee»  

 
 
 

--------------------------------------------------------------------------------

 
 
RECEIPT
 


Actinium Pharmaceuticals, Inc. (the “Company”) hereby acknowledges receipt of
(check as applicable):
 
   ________
A check in the amount of $____________

   ________
The cancellation of indebtedness in the amount of $____________

   ________
Certificate No. _____ representing __________ shares of the Company’s Common
Stock with a fair market value of $___________

 
given by «Optionee» as consideration for Certificate No. _____ for _________
shares of Common Stock of the Company.
 

Dated:  ______________
ACTINIUM PHARMACEUTICALS, INC.
         
 
By:
/s/              Name:         (print)             Title:    



           

 

--------------------------------------------------------------------------------





 
 

